Case 1:18-cr-00224-AJN Document 383-1 Filed 10/23/20 Page 1 of 2
        Case 1:18-cr-00224-AJN Document 383-1 Filed 10/23/20 Page 2 of 2




confidential. See 22 N.Y. Comp. Codes R. & Regs. tit. 22, § 1240.18(a)-(c); see also N.Y. Judicial
Law § 90(10). The New York Court of Appeals has observed that “our statutes and case law reflect
a policy of keeping disciplinary proceedings involving licensed professionals confidential until
they are finally determined.” Johnson Newspaper Corp. v. Melino, 77 N.Y.2d 1, 10-11 (N.Y.
1990); see also id. at 7-8 (affirming Appellate Division holding that “there is no First Amendment
right of access” because “there is no suggestion that professional disciplinary hearings have any
tradition of being open to the public and no showing that the public access plays a significant
positive role in the functioning of the proceedings” (internal quotation marks omitted)). Finally,
most filings in proceedings before the District’s Committee on Grievances, see Local Civil Rule
1.5, are maintained under seal on miscellaneous docket M2-238. See, e.g., United States v. Grimm,
No. 16-3267 (2d Cir. 2016) (Dkt. 12-2) (reflecting sealed entries related to SDNY disciplinary
proceedings on the “Miscellaneous Tracking System”).

        Courts have taken a similar approach in analogous circumstances. See Mourabit v. Klein,
816 F. App’x 574 n.2 (2d Cir. 2020) (describing district court’s decision to “reverse[] the
imposition of sanctions, after conducting an in camera review of emails between counsel”);
McCullough v. World Wrestling Entertainment, Inc., No. 15 Civ. 1074, 2018 WL 4425977, at *1
(D. Conn. Sept. 17, 2018) (describing in camera review of affidavits submitted by counsel in
response to specific questions from the court); In re Terrorist Attacks on September 11, 2001, No.
03 MD 1570 (GBD) (SN), 2018 WL 4184566, at *1 (S.D.N.Y. Aug. 30, 2018) (describing in
camera review of documents in connection with sanctions determination); Xixiang Yang v. Zhiyu
Luo, No. 17 Civ. 2577 (JSR), 2018 WL 1363498, at *3 n.4 (S.D.N.Y. Feb. 23, 2018) (“It should
also be noted that at an earlier stage of these proceedings the Court conducted an in camera
evidentiary hearing to determine whether plaintiffs’ counsel had engaged in egregious conduct that
warranted reference to the Court’s Grievance Committee. That determination remains sub judice,
pending entry of final judgment in this case.”); Martin v. Giordano, 185 F. Supp. 3d 339, 359
(E.D.N.Y. 2016) (“To test the validity of that claim, this court ordered plaintiff to provide certain
information about the circumstances surrounding his dismissal to the court ex parte for in camera
inspection.”); ACLU v. DoD, 827 F. Supp. 2d 217, 228 (S.D.N.Y. 2011) (describing ex parte and
in camera review of special prosecutor’s declaration in contempt proceedings).

         Accordingly, I respectfully request that the Court consider maintaining under seal this
letter, my declaration, and the exhibits pending any formal findings by the Court      .


                                                      Respectfully submitted,

                                                           /s/
                                                      Shawn G. Crowley
                                                      Assistant United States Attorney
                                                      (212) 637-1034

Cc:    Defense Counsel




                                                 2
